Thompson, J.,
delivered a dissenting opinion.
The grounds of my dissent from the opinion of the court which has been delivered in this case are the following :
The seventeenth section of the English statute of frauds was first enacted in this state in the Revision of 1825 (Mo. Rev. Stat. 1825, p. 214), although the fourth section had been enacted as early as 1815. At the time when the seventeenth section was thus adopted in this state from the English statute, it had received in England a settled interpretation contrary to the opinion of my associates. It is a principle in the jurisprudence of this state that when the legislature adopts a statute from another jurisdiction, which has, prior to its adoption, received in such other jurisdiction a settled interpretation through the decisions of the judicial courts, our legislature is presumed t<? intend that the same interpretation shall be put upon it by our courts. Skouten v. Wood, 57 Mo. 380. This rule of interpretation has been declared by our supreme court tobe “the settled practice ” of that court. Skrainka v. Allen, 76 Mo. 384, 389. In Skouten v. Wood, supra, it was said: “That construction of the act given by the courts of the state or country in which it originated would be very persuasive, if not conclusive evidence, that our legislature, in adopting it, meant to adopt it as construed by the judicial authorities of the state where it originated.” This *193language was repeated and the principle re-affirmed in Snyder v. Railroad, 86 Mo. 613, 618. This principle has been several times followed and applied by this court. Daudt v. Musick, 9 Mo. App. 169, 175 ; Slate v. Mason, 15 Mo. App. 141, 147.
That the construction of the seventeenth section of the statute of frauds, in the particular now involved, was settled contrary to the opinion filed by my associates, is clear of all doubt. The question first came before the English judiciary in Towers v. Osborne, 1 Strange, 506, before Pratt, C. J., the report of which case is as follows: “The defendant bespoke a chariot and when it was made refused to take it; and in an action for the value, it was objected, that they should prove something given in earnest, or a note in writing, since there was no delivery of any part of the goods.” But the chief justice ruled this not to be a case within the statute of frauds, which relates only to contracts for the actual sale of goods, where the buyer is immediately answerable, without time given him by special agreement, and the seller is to deliver the goods immediately.
The question next came before Lord Mansfield in Clayton v. Andrews, 4 Burr. 2101. There the defendant agreed to deliver one and one-half loads of wheat to the plaintiff, within three weeks or a month, at a given price, to be paid for on delivery, which wheat was understood by both parties to be at the time unthreshed. No part of it was delivered, nor any earnest-money paid, nor any memorandum in writing made. It was ruled, on the authority of the preceding case, that the case was not within the statute. The ground of the decision was that the statute did not apply to contracts to be executed in the future, but applied only to sales of articles which were capable of delivery at the time of the contract in .the condition required.
The question next came before the common pleas in *1941792 in Rondeau v. Wyatt, 2 H. Bl. 63. In that case the defendant, who was a miller, had agreed orally to sell and deliver three thousand sacks of flour to the plaintiff, which flour was to be put in sacks which the plaintiff was to send to the defendant’s mill, and was to be delivered by the defendant on board certain vessels provided by the plaintiff in the river Thames. It was held that this contract was within the statute of frauds. Here for the first time, the court of common pleas denied the authority of the two previous decisions, both of which bad b.een rendered in the King’s Bench, in so far as they held that the mere circumstance that the contract was executory, that is, that the goods were not presently capable of delivery, did not take the case out of the statute. But it was conceded in the opinion of the court, which was delivered byLordEllenborough, C. J., that those cases were rightly decided on their facts. He said: “ The case of Towers v. Sir John Osborne, 1 Strange, 506, was plainly out of the statute, not because it was an executory contract, as has been said, but because it was for work and labor to be done, and materials and other necessary things to be found, which is different from a mere contract of sale, to which species of contract alone the statute is applicable. In Clayton v. Andrews, 4 Burr. 2101, which was on an agreement to deliver corn at a future period, there was also some work to be performed, for it was necessary that the corn should be threshed before the delivery. This, perhaps, may seem to be a very nice distinction, but still the work to be performed in threshing made, though in a small degree, a part of the contract.”
In 1796, the question again came before the King’s Bench, this time under the presidency of Lord Kenyon. A sale of goods by sample for more than ten pounds in one place, to be afterwards delivered at another place, was held to be within the statute ; the court re-affirming Rondeau v. Wyatt, supra, and denying Towers, v. *195Osborne, supra, and Clayton v. Andrews, supra, in so far as the last two oases held that executory contracts were not within the statute ; though Lord Kenyon would not pretend to say that those cases were not rightly decided on their particular circumstances, — calling attention to the fact that they were cases involving contracts for work and labor, where the thing contracted for did not exist at the time. Ashhurst, J., was of the same opinion, and Grose, J., said that if Towers v. Osborne meant only that such contracts as were incapable of being executed at the time were not within the statute, then the decision was right. This case, then, clearly re-affirmed what had been ruled in Rondeau v. Wyatt, supra, that the two earlier cases had been correctly decided on their facts on the ground that the thing contracted for did not exist at the time.
In 1808, the question again came before the common pleas, under the presidency of Lord Mansfield, in Mucklow v. Mangles, 1 Taunt. 318, where it appeared that defendant, who was a barge-builder, had undertaken to build a barge for one Pocock. Before the work was begun, Pocock advanced to the defendant money on. account. As the work proceeded, he paid him more, until he had paid him the whole value of the barge. When it was nearly finished Pocock’s name was painted on the stern. After it was completed, but before it was delivered, the defendant committed an act of bankruptcy, and the barge was seized by the sheriff under an execution against him. It was held (though not with special reference to the statute of frauds) that this was not a contract of sale. The court proceeded upon .the ground that if the thing be in existence at the time of the order, the property of it passes by the contract, but not so where it is to be made.
The question was next stirred in Graves v. Buck, 3 Maule & S. 178, in the King’s Bench, in 1814, where it was ruled that a contract for the purchase of a quantity *196of oak pins, for the price of upwards of ten pounds, which were not then made but were to be cut out of slabs and delivered to the buyer, was not within the statute. Lord Ellenborough said: “The subject-matter of this contract did not exist in rerum natura; it was incapable of delivery and of part acceptance, and where that is the case the contract has been considered as not within the statute of frauds. In Rondeau v. Wyatt, the thing contracted for existed in the very shape and substance in which it was to be delivered; and it was held that the circumstance of its being to be shipped on board vessels to be provided by the buyer for exportation did not take the case out of the statute. And that is very good sense; for if the thing be capable of delivery, at the time, why is it not done % But the same reason does not apply where the goods are not delivered.” This was the'last decision rendered on the subject in England prior to the year 1825, and it is distinctly opposed-to the construction put upon the statute by my associates.
Prior to the year 1825, the question had come before the American courts for decision in one case only, and that was the case of Crookshank v. Burrell, 18 Johns. (N. Y.) 58, anno 1820. It had previously been ruled in Bennett v. Hull, 10 Johns. 363, that this clause of the statute applied to executory contracts, — this is to contracts for future delivery, as well as to contracts for present delivery. But the question which we have under consideration came for the first time before the supreme court of New York in Crookshank v. Burrell, supra, where the plaintiff had contracted to make a wagon for the defendant by a certain day, for which he was to receive payment in lambs at a certain price per head. The court, reviewing the English decisions above quoted, ruled, in an opinion by Spencer, C. J., that this was a contract for work and labor, and not .a contract of sale, and that it was hence not within the statute. The *197learned chief justice added: “However refined this distinction may be, it is well settled, and it is now too late to question it.”
I equally say that in the year 1825, when the English statute was transplanted into this state, its construction in this particular was well settled and well settled contrary to the construction which my associates now put upon it. - Our legislature having adopted it must be presumed to have intended that our courts, in construing it, should give to it the meaning which had been thus put upon it in the parent jurisdiction from - which we may be supposed to have borrowed it. Or, if we could be supposed to have borrowed it from New York, the same conclusion would follow. The statute with this interpretation upon it thus came to us as a rule of property; and it is no more within the competency of this court to put a different interpretation upon it from that which the legislature has enacted, than it would be to repeal it altogether, or to enact a new statute in its place. We have no power to deal with the question as a res nova, because we are merely judges appointed to administer the law, and are not legislators appointed to change the law.
But if I felt at liberty to enter upon the province of a legislator, I am by no means clear that I should put upon this statute the interpretation which my associates put upon it. This interpretation has sprung up chiefly in consequence of the decision in Lee v. Griffin, 11 Best. & S. 272, within the last thirty years, and is a judicial novelty. Prior to that time, the statute had for near one hundred and fifty years borne a different interpretation, and for many years later the same interpretation was maintained in American and Canadian jurisdictions. Low v. Andrews, 1 Story (U. S.) 38; Bird v. Muhlinbrink, 1 Rich.. L. (S. C.) 199, anno 1845; Lane v. Melville, 3Upp. Can. Q. B. (O. S.) 127 ; *198Finney v. Apgar, 2 Vroom. (N. J.) 268; Rentch v. Long, 27 Md. 197, anno-; Gadsden v. Lance, 1 McMull Eq. (S. C.) 90, anno--; Greene v. Brookins, 23 Mich. 52 ; Sewall v. Fitch, 8 Cow. (N. Y.) 215 ; Mixer v. Howarth, 21 Pick. (Mass.) 205. It’ has been often sai'd that the judges in the earliest decisions were unfriendly to the statute of frauds and construed it with unreasoning strictness. It may be answered that there were many more reasons for enlarging it by construction at the time when it was enacted than exist at the present day. It was enacted in the most dissolute period of English history. Dishonesty and corruption honeycombed every department of public life. The ministers of the king enriched themselves by corrupt practices at the expense of the public. The king himself, though a Catholic, was not ashamed to keep up the pretense of being a Protestant. He "was not ashamed to attempt to support his government independently of his parliament by receiving secret largesses from the king of France, in pursuance of a secret treaty. These largesses, and other money wrung from his impoverished subjects by taxation, were not expended in repairing his rotting navy, but in building palaces for courtesans. The judges of this most corrupt and licentious monarch held their offices at his pleasure, and were subservient to the influence of his most corrupt court. In the courts in which they presided, perjury was the rule and honest testimony the exception. The astonishing perjuries of Oates and Dangerfield were, at the time when this statute was enacted, hurrying to the scaffold many of his honest, pious and loyal subjects. No lawyer or legislator of that day dreamed that the time would ever come when men who had an interest in the event of a law-suit could be trusted to tell the truth under oath therein, or could be admitted as witnesses ; and consequently, in transactions between buyer and seller, it generally happened that those who were alone personally *199cognizant of the terms of the contract were incapable of testifying as to it in the courts of justice. This furnishes an additional reason why important contracts between buyer and seller should be required to be put in writing, or else executed on the spot, either in whole or in part.
But the statute only applied to important contracts. It did not apply to contracts where the consideration was less than six pounds. Since that time the purchasing power of money has diminished many-fold. At the close of the reign of Charles II., the average value of the horses in the kingdom was fifty shillings. A pair of horses of average quality could be bought for five pounds and a transaction of that magnitude was therefore not within the statute. While the purchasing power of money has not since that time declined equally in respect of all other commodities, and while it may even have increased in respect of certain articles now manufactured by machinery, it has declined many-fold in regard to agricultural products and in regard to most of the necessaries of life. The minimum limit of six pounds shows that it was never even contemplated by parliament in enacting it, that it should interfere with the ordinary practices of retail trade. But if the interpretation put upon it by my associates is correct, the tailor who now makes an ordinary suit of clothing for a customer must demand his written order or the payment of earnest-money. That such demands are not made according to the habits of business, I need scarcely suggest; and if the statute is to have this interpretation it will become a monumental illustration of the folly of an attempt on the part of the legislature to codify the business customs of the people.
In ordinary cases, a man who represents to another a given state of facts, on the faith of which that other acts to his disadvantage, is estopped from thereafter denying the existence of such state of facts, — and this on the ground that to allow him afterwards to do so *200would be to work a fraud upon the other party. But the statute, with the interpretation now put upon it, becomes a mere engine of fraud. A man goes to a manufacturer and induces him to cut up his material and to manufacture it in a peculiar way, to suit his peculiar taste, or to fit the measurement of his body, and then refuses to receive the manufactured articles when tendered, on the ground that he had not given an order for them in writing. Is the law to allow him to do this ? At the time when our legislature adopted this statute the settled interpretation which it had received did not allow of its being made use of to perpetrate this species of fraud; and I do not believe that our legislature of that day ever intended to sanction such obvious injustice.
I think that the judgment ought to be reversed and the cause remanded.